UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number 000-30479 ETELCHARGE.COM, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2847699 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1636 N. Hampton, Suite 270, Desoto, Texas 75115 (Address of principal executive office) (Zip Code) Issuer’s telephone number: (972)298-3800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares of the issuer’s common stock outstanding as ofNovember13, 2007 was 275,805,122. Transitional Small Business Disclosure Format (Check One): YesNoX -1- Item 1. Financial Statements ETELCHARGE.COM, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets: Cash $ 30,110 $ 1,672 Prepaid Expenses 17,777 Fixed assets, net of accumulated depreciation of $53,231 and $50,821 14,973 3,618 Deposits 1,980 1,980 Total assets $ 64,840 $ 7,270 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accrued expenses $ 197,549 $ 82,009 Payroll tax obligation 63,850 172,517 Accounts payable 75,344 122,933 Note payable to shareholder 321,567 336,279 Short term debt 1,503 152,763 Stock payable 95,654 - Total current liabilities 755,467 866,501 Commitments - - Stockholders' deficit: Common stock, $.003 par value, 400,000,000 shares authorized, 256,531,456 and 138,430,059 shares issued and outstanding 769,594 415,290 Additional paid in capital 13,452,147 11,471,239 Deficit accumulated during the development stage (14,912,368 ) (12,745,760 ) Total stockholders' deficit (690,627 ) (859,231 ) Total liabilities and stockholders' deficit $ 64,840 $ 7,270 See accompanying notes to the financial statements -2- ETELCHARGE.COM, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) June 7, 1999 Nine months ended Three months ended (Inception) to September 30, September 30, September30, 2007 2006 2007 2006 2007 Revenues $ 29,768 $ 24,872 $ 11,116 $ 8,359 $ 83,710 Operating expenses 1,582,221 370,575 926,878 109,147 14,353,334 Net loss from operations $ (1,552,453) $ (345,703) $ (915,762) $ (100,788) $ (14,269,624) Other Income - 2,062 - 2,062 60,200 Gain (Loss) on extinguishment of debt (590,283) - 52,472 - (590,282) Interest expense (23,872) (25,172) (8,250) (9,854) (112,662) Net loss $ (2,166,608) $ (368,813) $ (871,540) $ (108,580) $ (14,912,368) Basic and diluted net loss per share $ (0.01) $ (0.00) $ (0.00) $ (0.00) Weighted average shares outstanding 198,181,874 129,768,105 230,232,546 129,907,121 See accompanying notes to the financial statements -3- ETELCHARGE.COM, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) June 7, 1999 Nine months ended (Inception) to September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,166,608 ) $ (368,813 ) $ (14,912,368 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation 2,410 1,809 116,231 Stock-based compensation & services 1,259,077 51,830 8,971,426 Imputed interest 19,304 17,775 57,645 Loss on extinguishment of debt 590,282 - 590,282 Changes in: Bank Overdraft 11,864 Other assets (17,777 ) - (19,757 ) Accounts payable 4,883 (2,969 ) 127,815 Accrued expenses 122,473 64,443 2,863,623 Payroll tax obligation (108,667 ) 21,091 63,851 Net cash used in operating activities (294,623 ) (202,970 ) (2,141,252 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (13,765 ) (1,050 ) (63,407 ) Net cash used in investing activities (13,765 ) (1,050 ) (63,407 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sales of common stock 256,831 - 1,818,729 Net loan proceeds from shareholder (14,712 ) 45,658 321,567 Proceeds from notes payable-other - 150,313 153,233 Payments on notes payable-other (947 ) (223 ) (1,417 ) Cash Received on pending subscriptions 95,654 59,154 Payment on payable to related party for asset purchase (116,500 ) Net cash provided by financing activities 336,826 195,748 2,234,766 NET CHANGEIN CASH AND CASH EQUIVALENTS 28,438 (8,272 ) 30,110 CASH AND CASH EQUIVALENTS, beginning of period 1,672 13,671 - CASH AND CASH EQUIVALENTS, end of period $ 30,110 $ 5,399 $ 30,110 Supplemental schedule of non-cash financing activities: Issuance of common stock in exchange for receivable from shareholder $ - $ - $ 1,000 Issuance of payable to related party in exchange for proprietary rights - - 116,500 Property and equipment acquired through issuance of common stock - - 4,800 Issuance of common stock for accrued compensation 7,150 52,832 2,718,824 Issuance of common stock for pending stock Subscriptions - 5,213 153,220 Issuance of common stock for retirement of debt 150,313 - 150,313 Supplemental cash flow disclosures: Cash paid for income taxes - - - Cash paid for interest 3,650 3,495 14,322 See accompanying notes to the financial statements -4- ETELCHARGE.COM, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOTE 1-BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Etelcharge.com, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Etelcharge’s Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for 2006 as reported in the 10-KSB have been omitted. NOTE 2 – GOING CONCERN As shown in the accompanying financial statements, Etelcharge incurred net losses of $2,166,608 for the nine months ended September 30, 2007, and has an accumulated deficit of $14,912,368 and a working capital deficit of $707,580 at September 30, 2007. These conditions raise substantial doubt as to Etelcharge’s ability to continue as a going concern. Management is trying to raise additional capital through sales of common stock. The financial statements do not include any adjustments that might be necessary if Etelcharge is unable to continue as a going concern. NOTE 3 –ACCRUED COMPENSATION AND STOCK PAYABLE Under various agreements, Etelcharge issues stock as compensation to employees and outside consultants for services performed during the period. These shares are recorded at the fair value of the stock measured on the date or dates the services were rendered. In most cases, the shares are issued subsequent to the performance of the service. As such, Etelcharge accrues the compensation expense based on the fair value of the stock at the end of each month during the service period. During the three months ended March 31, 2007, Etelcharge issued 110,000 shares of common stock to employees related to accrued compensation. In addition, Etelcharge recorded $97,359 and $109,507 in compensation expense and additional paid in capital related to accrued compensation for the three and nine months ended September 30, 2007, respectively. At September 30, 2007, there were 2,584,785 shares of common stock valued at $151,377 accrued for compensation, and $36,606 accrued for cash compensation. NOTE 4 – PAYROLL TAX OBLIGATION During the three months ended September 30, 2007, the Company paid its payroll tax obligations for 2001 through the current period.The IRS will access penalties and interest for the company’s failure to file returns and failure to pay these taxes.Although the Company intends to vigorously contest the penalties and has prepared an abatement letter, estimated amounts for penalties and interest have been accrued. -5- NOTE 5 – NOTE PAYABLE On March 31, 2006, Etelcharge signed an unsecured promissory note to American Home Market in the amount of $250,000. During the year ended December 31, 2006, the lender advanced $150,313 under this note agreement. The note provided for an interest rate of 8% per annum, with interest-only payments commencing February 1, 2007. The principal balance was due on December 1, 2007. In connection with a demand notice received from American Home Market, Etelcharge issued 50,000,000 shares of common stock on March 20, 2007 in satisfaction of the note and accrued interest. The fair value of the common stock at the time of issuance was $800,000 based on the quoted market price on March 20, 2007. In connection with the settlement, Etelcharge recognized a loss on extinguishment of debt in the amount of $642,754 during the quarter ended March 31, 2007. NOTE 6 – LITIGATION During the three months ended September 30, 2007, the company settled an on-going law suit filed against it by an architect for services performed for a former officer of the company.The Company intends to pursue collection of this settlement from the former officer. In connection with this settlement, the company paid $16,667 at the end of September and accrued the balance of $33,333 which is payable , half at the end of October and the balance at the end of November. NOTE 7 - EQUITY Common Stock During the three months ended March 31, 2007, Etelcharge issued: 12,000,000 shares of common stock valued at $192,000 in connection with a consulting agreement covering the period from March 20, 2007 through April 20, 2008 110,000 shares of common stock for services valued at $1,760 5,366,400 shares of common stock for cash in the amount of $26,832 50,000,000 shares of common stock valued at $800,000 for extinguishment of debt (see Note 5) On May 7, 2007, the Board of Directors approved a motion to increase the authorized common stock of Etelcharge by an additional 150,000,000 to 400,000,000. During the three months ended June 30, 2007, Etelcharge issued 16,000,000 shares of common stock for cash in the amount of $80,000. During the three months ended September 30, 2007, Etelcharge issued 34,624,997shares of common stock.Twelve million five hundred shares (12,500,000) were issued in exchange for cash of $180,000.The Company also issued 12,985,555shares for services in the amount of $259,711and9,139,442 sharesto reimburse $182,781 of expenses paid on the Company’s behalf. As of September 30, 2007, Etelcharge had received $8,750in cash under a pending stock subscription agreement for the purchase of 2,000,000 shares of common stock for a total of $10,000. No shares will be issued until the remaining $1,200 is paid in full. In addition, in September2007 Etlelcharge received $86,904in cash under a pending stock subscription for the purchase of 25,000,000 shares of common stock for a total of $500,000. Stock Options Etelcharge records compensation expense associated with stock options and other forms of equity compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No.123R, Share-Based Payment, as interpreted by SEC Staff Accounting Bulletin No.107. On May 11, 2007, Etelcharge granted 10,000,000 options, which vested immediately, pursuant to an employment agreement with Etelcharge’s new President and CEO.The employment agreement also provides for an additional 10,000,000 stock options to vest at 1,000,000 shares per month over a ten month period commencing with the new officer’s employment.The options have an exercise price of $.011, a life of three years, and a fair value of $482,396. Of this amount, $277,378 and $72,360 was recorded as compensation expense in the quarters ended June 30, 2007 and September 30, 2007, respectively, and $132,658was deferred to recognize over the future periods in which the options vest and the services are being performed. During the quarter ended September 30, 2007, 4,710,000 options were granted to two employees and two consultants under employment and consulting agreements, of which 301,000 shares vested.The options have exercise prices ranging from $.05 to $.11 per share, a life of three years, and a fair value of $388,198. Variables used in the Black-Scholes option-pricing model during the three months ended September 30, 2007, include (1) risk-free interest rates varying from 3.90% to 4.88%, (2) option life is the expected remaining life of the options as of each year end, (3) expected volatility of 209%, and (4) zero expected dividends. NOTE 8 – SUBSEQUENT EVENTS On October 17, 2007 the Company entered into a consulting agreement with Rodney Wagner under which the Company issued 6,700,000 shares of restricted common stock in exchange for services rendered.Additionally the company issuedapproximately 4,300,000 shares of restricted common stock which was prepaid at September 30, 2007.An additional approximate 2,500,000 shares were issued to consultants who had completed their contracts with the company.These shares were accrued at September 30, 2007.The Company has sold an additional approximate5,800,000 restricted shares since September 30, 2007. -6- Item 2. Plan of Operation. Plan of Operation contains various “ forward looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, regarding future events or the future financial performance of the Company that involve risk and uncertainties.Certain statements included in this Form 10-QSB, including, without limitation, statements related to anticipated cash flow sources and uses, and words included but not limited to “ anticipates”, “believes”, “plans”, “expects”, “continue”, “will”, and similar expressions are intended to identify forward- looking statements within the meaning of section 27A of the Securities Act of 1933 and Section 21E of the Securities act of 1934 regarding events, conditions, and financial trends that may affect our future plans of operations, business strategy, operation results and financial position.We caution readers that a variety of factors could cause our actual results to differ materially from the anticipated results or other matters expressed in forward-looking statements. The following information should be read in conjunction with our financial statements and notes thereto appearing elsewhere in this Form 10-QSB. We had a net loss of $2,166,608 during the nine months ended September 30, 2007, an increase of $1,797,795 compared to a loss of $368,813 for the nine months ended September 30, 2006. We also had a net loss of $ 871,540 during the three months ended September 30, 2007, an increase of $762,870 compared to a loss of $108,580 for the three months ended September 30, 2006.The increased losses primarily resulted from loss on extinguishment of debt in the amount of $590,283 and the cost of common stock and stock optionsissued for compensation and consulting services. Our ability to operate profitably depends on generating sales and achieving sufficient gross profit margins.We cannot assure that we will achieve or maintain profitable operations in the future The implementation of our plan of operation is dependent upon our raising sufficient working capital to allow us to institute the plan. However, there can be no assurance that we will be successful in doing so. Due to our lack of capital and our need for working capital to continue our business plan, our auditors issued a going concern qualification as part of their audit opinion of our financial statements for the year ended December 31, 2006. We have generated $83,710 of revenue since our inception and since inception through the nine months ended September 30, 2007 we incurred a cumulative net loss of $14,912,368 including a net loss of $2,166,608 for the nine months ended September 30, 2007. On March 31, 2006, Etelcharge executed an unsecured promissory note to American Home Market in the amount of $250,000. Of this amount, the lender advanced $86,301 and $64,012 during the quarters ended June 30 and September 30, 2006, respectively.In March 2007, Etelcharge negotiated the retirement of the note payable, including accrued interest, in exchange for 50,000,000 shares of Etelcharge common stock, which were issued on March 20, 2007. The outstanding balance of the note payable at the time of settlement was $157,246, which included $6,933 of accrued interest. Prior to this borrowing our operations have been funded solely through the issuance of our common shares and advances from a former officer. Total cash proceeds for the issuance of common shares totaled $1,818,729 from inception through September 30, 2007. In order to institute our business plans we must continue to raise capital, as revenue from operations will be insufficient in the short run to meet our working capital needs. However, we cannot assure that any such capital will be available to us. Based upon our current cash resources, we cannot meet our cash requirements or institute our business plan for more than six months unless we raise additional funds from the sale of our securities, as we have done in the past, or unless our revenue grows significantly. Off-Balance Sheet Arrangements None. Item 3. Controls and Procedures As required by Rule13a-15 under the Securities Exchange Act of 1934 (the “Exchange Act”), we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as ofSeptember 30, 2007. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer. Based on their evaluation of our disclosure controls and procedures we concluded that such disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. Our management and directors will continue to work with our auditors and other outside advisors to ensure that our controls and procedures are adequate and effective. There have been no significant changes our internal controls or in other factors that could significantly affect internal controls subsequent to the date we carried out our evaluation. -7- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ETELCHARGE.COM, INC. November 14, 2007 By: /s/Rob Howe Rob Howe Chief Executive Officer November 14, 2007 By: /s/Robyn Priest Robyn Priest Principal Financial Officer -8-
